DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 01 June 2022, claims 1-22 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges amended claims 1, 9, and 17. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, filed 01 June 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive. The Applicant argues:
35 U.S.C. 101
Claim 1 is not directed to an abstract idea and is considered more than the judicial exception.
The Examiner disagrees. There is a disconnect between the Applicant’s characterization of the claimed invention and the claim language. Claim 1 recites “retrieving,” “calculating,” sorting,” and “restoring,” steps that perform the function of retrieving data, calculating the retrieved data by applying a mathematical function, sorting the value of the calculation, and storing the results. These steps recite concepts similar to ones identified by the courts as abstract, such as “converting binary-coded decimal numerals into pure binary numbers,” Benson, 409 U.S. at 65, see also Digitech, 758 F.3d at 1350, “extracting data…recognizing specific information from the extracted data, and …storing that information,” Content Extraction, F.3d at 1345; see also Smarts Sys. Innovations, 873 F.3d at 1372, and “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis,” SAP America, Inc., v. InvestPic, LLC, 898 F3d 1161, 1163. Accordingly claim 1’s limitations recite abstract ideas because the accomplish both:
(1) ‘concepts performed in the human mind including an observation, evaluation, and judgement’; and 
(2) ‘Mathematical calculation.’
See Guidance, 84 Fed. Reg. at 52. Thus, this claim recites both a “mental process” and a “mathematical concept.” 
Additionally, contrary to the Applicant’s arguments, the Examiner explains that the only recitation of technology in method claim 1 is that the method is carried out within a computing system. There is no practical application of the recited calculating a Euclidean distance of the file, for example, in the context of a specialized computing system. Rather, what is claimed is little more than a method of retrieving file information and a critical value, calculating a Euclidean distance of the file, sorting the one or more files based on the calculation, and restoring the sorted one or more files, applied on a generic computer. The Examiner notes that “if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot be practically performed in the mind.” Guidance, 84 Fed. Reg. 52, 52 n. 14.
With respect to Step 2A, Prong Two of Alice, these elements are recited at a high level of generality such that they do not reflect an improvement in computers as tools, but instead merely the use of a generic computer in its ordinary capacity as a tool for applying the recited abstract idea. This is not enough to integrate the underlying abstract idea into a practical application or otherwise constitute patentable subject matter. 
For reasons similar, claims 9-18 and 17-22 are also directed to an abstract idea.

35 U.S.C. 103
	The teachings of Montulli and Nara, either alone or in combination, fail to teach or suggest ‘…a critical value indicating a file criticality of the file,’ as specified in independent claim 1 and similarly in corresponding independent claims 9 and 17.
The Examiner disagrees. The modified teachings of Montulli and Nara discloses “…retrieving…a critical value indicating a file criticality of the file,” Nara, see paragraphs [0287-0289] discloses the deduplication database that comprises several databases, where the primary table may store deduplication information and be updated during a backup or other secondary copy operations. The secondary table may store relevant data block information regarding each backup job, such as job identifications, data block identifications, and so on, where to improve efficiency in the deduplication processes, each DDB is assigned to store entries relating to data blocks of a specific type, where the database management system may intelligently group the client devices assigned to the same deduplication database based on similarity computations/calculations, such as Euclidean Distance. Additionally, the critical value is the assigned value to store entries relating to data blocks of a specific type, and as such is disclosed in the combined teaching. 

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-22, under Step 2A claims 1-22 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
in response to a restore request to restore one or more files and for each file, retrieving file information and a critical value associated with the file, and calculating a Euclidean distance of the file to a consecutive file based on the critical value; 
sorting the one or more files based on the calculated Euclidean distance of each file; and 
restoring the sorted one or more files at a target site.
These limitations recite certain methods of mathematical concepts, such as mathematical relationships, formulas or equations, or calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an algorithm is applied to calculate a result. This represents a mathematical computation and falls under mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 9-16 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 9 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claims 17-22 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 17 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable by Montulli, Louis, et al (U.S. 2014/0181040 and known hereinafter as Montulli) in view of Nara, Prasad (U.S. 2021/0133168, filed 23 October 2020, claiming priority to U.S. Provisional 62/930,400, filed 04 November 2019.).

As per claim 1, Montulli teaches a computer-implemented method for file level prioritization during a data recovery operation, comprising: 
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’), retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).
Although Montulli discloses a calculating means for calculating averages for data backups, it does not explicitly disclose calculating a Euclidean distance of the file to a consecutive file based on the critical value.
Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data in a disaster recovery scenario and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Montulli with the teachings of Prasad to include the claimed feature with the motivation to improve efficiency and speed of the backup recovery process.

As per claim 9, Montulli teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’), retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).
Although Montulli discloses a calculating means for calculating averages for data backups, it does not explicitly disclose calculating a Euclidean distance of the file to a consecutive file based on the critical value.
Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data in a disaster recovery scenario and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Montulli with the teachings of Prasad to include the claimed feature with the motivation to improve efficiency and speed of the backup recovery process.

As per claim 17, Montulli teaches a data processing system, comprising: 
a processor (Montulli, see Figure 1 which illustrates a processor coupled to memory.); and 
a memory coupled to the processor to store instructions (Montulli, see Figure 1 which illustrates a processor coupled to memory.), which when executed by the processor, cause the processor to perform operations, the operations including:
in response to a restore request to restore one or more files and for each file (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’), retrieving file information and a critical value associated with the file (e.g. Montulli, see paragraphs [0170-0182], which discloses retrieving critical metadata associated with the manifest file.); 
sorting the one or more files based on the calculated Euclidean distance of each file (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.); and 
restoring the sorted one or more files at a target site (e.g. Montulli, see paragraphs [0189-0196], which discloses restoring customer data based on the sorting.).
Although Montulli discloses a calculating means for calculating averages for data backups, it does not explicitly disclose calculating a Euclidean distance of the file to a consecutive file based on the critical value.
Prasad teaches calculating a Euclidean distance of the file to a consecutive file based on the critical value (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).
Montulli is directed to client application software for on-line backup and disaster recovery. Prasad is directed to a deduplicated storage system based on data block distribution policy. Both are analogous art because they are directed to backup of data in a disaster recovery scenario and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Montulli with the teachings of Prasad to include the claimed feature with the motivation to improve efficiency and speed of the backup recovery process.

As per claims 2, 10, and 18, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, further comprising prior to retrieving the file information and the critical value associated with the file, receiving a thesis file having the file information and the critical value of the file (e.g. Montulli, see paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 3, 11, and 19, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein calculating the Euclidean distance of the file to the consecutive file comprises taking a dot product of the critical value and a sequence of the file in a queue (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).

As per claims 4, 12, and 20, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein restoring the sorted one or more files at the target site comprises restoring a nearest and most critical file in accordance with the calculated Euclidean distance of each file (e.g. Prasad, see paragraphs [0291-0295], which discloses the information management system may intelligently group data based on data similarity computations/calculations, such as Euclidean Distance, Jaccard Similarity, Cosine Similarity, Hamming Distance, etc. The Examiner notes the Applicant usage of the Euclidean Distance is a design choice for calculation.).

As per claims 5, 13, and 21, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, wherein the file information includes a file type or a filename (e.g. Montulli, see paragraphs [0010-0011], which discloses back-up data files include metadata information that saves any types of metadata, such as long file names or other tags and classifications associated with the data files.).

As per claims 6, 14, and 22, the modified teachings of Montulli with Prasad teaches the method of claim 1, the non-transitory machine readable medium of claim 9, and the data processing system of claim 17, respectively, further comprising allocating data streams according to nearest and critical files from the one or more files (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 7 and 15, the modified teachings of Montulli with Prasad teaches the method of claim 2 and the non-transitory machine readable medium of claim 9, respectively, wherein the thesis file is received on an on-demand basis (e.g. Montulli, see paragraphs [0067-0072], which discloses data storage devices store different formats of data and different types of files, in which when a backup system is requested, snapshots and versioning-enabled backup copies capture the state of the data at a particular point in time, in which one or more files are associated with. See further paragraphs [0168-0182], which discloses in one embodiment, where a manifest of the client data set is generated during the initial and subsequent sync, thereby creating a signature of each file as well as a list of critical metadata such as ‘last modified time’ and ‘file size.’).

As per claims 8 and 16, the modified teachings of Montulli with Prasad teaches the method of claim 1 and the non-transitory machine readable medium of claim 9, respectively, further comprising routing the sorted one or more files to a target buffer within available data streams for one or more read operations (e.g. Montulli, see paragraphs [0186-0191], which discloses a sorting process that allows the merging between the old manifest file describing the content before they were backed up and combining it with an incomplete manifest so as to identify the restoration of the customer data following a storage failure.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 13, 2022